Citation Nr: 0604563	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  96-18 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for pleurisy/chest 
pains.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for residuals of a head 
injury, including a cognitive disorder.

6.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for residuals of a back 
injury.




REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter and son, and H.C.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1945 to May 1947.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In the former decision, the RO, in pertinent part, denied 
reopening claims of entitlement to service connection for 
nervous, lung and gastrointestinal disorders and hearing 
loss, and denied service connection for dermatitis, vertigo 
and lymphadenitis.  

In November 1996, the veteran, his daughter and son and an 
acquaintance testified in support of this appeal at a hearing 
held before a Hearing Officer at the RO.  In December 1997, 
the Board affirmed the RO's August 1995 decision.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 1999, based on a Joint Motion for Remand to the 
BVA and to Stay Further Proceedings, the Court issued an 
Order vacating the Board's decision denying the reopening of 
claims of entitlement to service connection for a 
gastrointestinal disorder, bronchitis, chest pain (pleurisy, 
right), hearing loss and a nervous disorder diagnosed as 
schizophrenia, and dismissing all other issues then on 
appeal.  

In August 1999, the Board reopened all claims still on 
appeal, denied the claim of entitlement to service connection 
for a gastrointestinal disorder on its merits, and remanded 
all other claims to the RO for additional action.  In 
December 1999, based on another Joint Motion for Remand and 
to Stay Further Proceedings, the Court vacated that portion 
of the Board's decision denying service connection for a 
gastrointestinal disorder and remanded that matter to the 
Board.  In September 2000, the Board in turn remanded the 
matter to the RO for additional action.  

While the case was in remand status, in a rating decision 
dated in July 2004, the RO denied the veteran service 
connection for a dental disorder.  Thereafter, the veteran 
initiated an appeal of the RO's July 2004 rating decision by 
filing a notice of disagreement.  However, after the RO 
issued a statement of the case in response, the veteran did 
not perfect his appeal by submitting a VA Form 9 (Appeal to 
Board of Veterans' Appeals) or any other document that could 
be construed as a substantive appeal.  Since then, the RO has 
not certified for appeal, and neither the veteran, nor his 
representative has not offered any argument or evidence 
pertinent to the issue of entitlement to service connection 
for a dental disorder.  Moreover, there is no indication that 
the veteran or his representative is of the belief that this 
issue is in appellate status.  Therefore, even though the RO 
included this issue in an October 2004 statement of the case, 
such issue is not in appellate status and any failure to 
discuss it is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In a VA Form 9 received at the RO in September 1996, the 
veteran requested a Board hearing at the RO.  By letter dated 
in June 1997, the RO acknowledged the veteran's request and 
informed the veteran that many months might pass before such 
a hearing could be scheduled.  Given this fact, the RO asked 
the veteran to consider other options and to sign the 
enclosed form indicating in writing which option he wished to 
choose.  In July 1997, the RO received the veteran's written 
response, which indicated that he wished to withdraw his 
hearing request.  In light of this submission, the Board 
deems the veteran's request for a Board hearing withdrawn.

For good cause shown, namely, the veteran's advanced age, the 
Board grants the veteran's motion to advance this case on the 
Board's docket pursuant to the authority of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  A gastrointestinal disorder is not related to the 
veteran's active service.

3.  A peptic ulcer did not manifest to a compensable degree 
within a year of the veteran's discharge from active service.

4.  Bronchitis is not related to the veteran's active 
service.

5.  Bronchiectasis did not manifest to a compensable degree 
within a year of the veteran's discharge from active service.

6.  Chest pains and pleurisy are not related to the veteran's 
active service.

7.  Bilateral sensorineural hearing loss is not related to 
the veteran's active service and did not manifest to a 
compensable degree within a year of the veteran's discharge 
from active service.

8.  The veteran does not currently have residuals of an in-
service head injury.


9.  A psychiatric disorder is not related to the veteran's 
active service.

10.  The veteran did not engage in combat.

11.  The veteran's PTSD symptoms have not been attributed to 
a verified in-service stressor.

12.  The veteran does not currently have residuals of an in-
service back injury.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

2.  Bronchitis was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  Pleurisy/chest pains were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

5.  Residuals of a head injury, including a cognitive 
disorder, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

6.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).

7.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to his claims such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).   

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, with regard to the claims for service 
connection for a gastrointestinal disorder, bronchitis, 
pleurisy/chest pains, bilateral hearing loss, and a 
psychiatric disorder, including PTSD, the RO provided the 
veteran VCAA notice by letter dated in August 2003, after 
initially deciding those claims in a rating decision dated in 
August 1995.  However, given that notice was not mandated at 
the time of the initial RO decision, the RO did not err by 
providing the veteran remedial notice after such initial 
decision.  

With regard to the claims for service connection for 
residuals of head and back injuries, the RO provided the 
veteran VCAA notice by letter dated in October 2001, before 
initially deciding those claims in a rating decision dated in 
May 2003.  The timing of such notice thus reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the October 2001 and August 2003 notice letters, the RO 
acknowledged the veteran's claims, noted what the evidence 
needed to show to substantiate those claims, listed the type 
of evidence that would best do so, informed the veteran of 
the VCAA and VA's duty to assist, and explained to him that 
it was developing his claims pursuant to that duty.  The RO 
identified the evidence it had requested and/or obtained in 
support of the veteran's claims and the evidence VA still 
needed the veteran to submit.  The RO indicated that it would 
make reasonable efforts to help the veteran get the evidence 
necessary to support his claims provided he identified the 
sources thereof, but that ultimately, it was his 
responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records and to 
identify or send directly to VA all evidence or information 
he had pertaining to his claims.

Moreover, in letters dated in March 1994, April 1995, 
September 1999, June 2000 and September 2005, rating 
decisions dated in February 1995, August 1995, May 1997 and 
May 2003, statements of the case issued in April 1996 and 
July 2004, and supplemental statements of the case issued in 
May 1997, July 2002, December 2003, April 2004, December 
2004, March 2005 and October 2005, the RO provided the 
veteran much of the same information furnished in the October 
2001 and August 2003 notice letters.  As well, the RO 
identified additional evidence it had requested, but not yet 
received in support of the veteran's claims, and asked the 
veteran to ensure that VA received such evidence.  The RO 
also identified the evidence it was responsible for securing 
and advised the veteran to submit all evidence and 
information he had in his possession pertaining to his 
appeal.  

With regard to the PTSD claim, the RO requested the veteran 
to submit detailed information regarding the stressors he 
experienced in service, including secondary to an alleged 
personal assault.  The RO explained the type of evidence that 
may be used to substantiate a claim in a case in which 
personal assault is alleged.  

In addition, the RO informed the veteran that it had 
scheduled him for a VA examination and explained to him the 
consequences of failing to attend such an examination.  The 
RO also informed the veteran that it had attempted to obtain 
certain service personnel records, specifically, reports of 
confinement and a court martial, but had learned that those 
records had been destroyed in a fire that occurred at the 
Records Management Center, a military records storage 
facility.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  The RO asked the veteran 
to assist in reconstructing his service data by submitting 
copies of his service records, additional information 
regarding his service, and/or alternative types of evidence 
to support his claims.  

Finally, the RO explained the reasons for which it denied the 
veteran's claims and identified the evidence upon which it 
based its denial.  The RO also provided the veteran the 
provisions pertinent to his claims, including those outlining 
VA's duties to notify and assist. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file most of the evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and VA and private 
treatment records.  The RO endeavored unsuccessfully to 
obtain the veteran's service personnel records, including 
reports of confinement and any court martial.  The RO also 
endeavored to reconstruct the veteran's service file, but did 
not receive sufficient information from the veteran to do so. 

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, the 
only information the veteran has provided regarding his in-
service confinement in a stockade, during which the claimed 
disorders allegedly manifested, is the name of the captain 
who commanded the stockade during the time period at issue.  

The veteran's representative has requested VA to obtain a 
duty roster and/or any other appropriate military record to 
confirm that this individual commanded the stockade in which 
the veteran was confined from January 1947 to May 1947, but 
the Board does not believe such development would change the 
outcome of the claims in this case.  Instead, as noted below, 
the Board chooses to accept as true the veteran's assertion 
in this regard.

Finally, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
examinations, during which examiners addressed the presence, 
nature and/or etiology of the claimed disorders.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks service connection for gastrointestinal and 
psychiatric disorders, bronchitis, pleurisy/chest pains, 
bilateral hearing loss, and residuals of head and back 
injuries.  According to multiple written statements submitted 
during the course of this appeal and hearing testimony, 
presented in November 1996, he developed these disorders in 
service, including while confined to a stockade.  He contends 
that he received treatment for all of these disorders while 
in service, but that when he was in the stockade, his 
commanding officer limited such treatment.  He further 
contends that he developed his psychiatric disorder secondary 
to stress experienced while in the stockade, when other 
prisoners and a guard assaulted him, stripped him, put him in 
the dungeon, and fed him frozen food twice or thrice weekly.  
The veteran requests the Board to give him the benefit of the 
doubt in the resolution of his claims.

In support of his assertions, the veteran has submitted 
written statements from various individuals, including H.C., 
who served with the veteran in Korea, J.G., his former 
spouse, and A.N., his sister.  According to these statements, 
prior to service, the veteran was healthy, happy and 
energetic.  After entering service, he allegedly suffered an 
illness that necessitated hospitalization.  Following this, 
he appeared to be sickly, was seen coughing, spitting up 
blood and having breathing difficulties, reported having 
chest pain, memory loss and headaches, and when subsequently 
stockaded at Fort Belvoir in Virginia, became more ill 
secondary to mistreatment, including by his commanding 
officer.  Upon discharge, the veteran was allegedly a 
different man with a different personality and many medical 
problems, including forgetfulness, depression, bronchitis, 
ulcers, stomach troubles and headaches.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, an organic disease of the nervous 
system, which includes sensorineural hearing loss, psychosis, 
a peptic ulcer, and bronchiectasis if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these diseases became manifest to a degree of 
10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a)(1)-(3), 3.309(a) (2005).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Gastrointestinal Disorder

As previously indicated, the veteran in this case served on 
active duty from April 1945 to May 1947.  During this time 
period, in December 1945, he complained of a two-year history 
of burning stomach pain, which improved after ingesting food.  
He also reported nausea and vomiting.  These symptoms 
necessitated a two-week hospitalization for a possible peptic 
ulcer, during which an upper gastrointestinal series revealed 
a normal upper gastrointestinal tract.  A physician diagnosed 
chronic mild gastritis on discharge and indicated that the 
symptoms of that condition had resolved.  During an 
examination for reenlistment conducted in January 1946, the 
veteran reported, and an examiner noted, no health problems.  
In September 1946, the veteran was seen for an unrelated 
condition and, at that time, an examiner noted a small 
femoral hernia on the right inguinal region.  On separation 
examination conducted in April 1947, an examiner noted a 
normal genito-urinary system.

Since discharge, the veteran has complained of and received 
treatment for gastrointestinal complaints.  He first reported 
post-service stomach complaints in the 1950s.  However, no 
physician diagnosed the veteran with a gastrointestinal 
disorder until November 1974, when the veteran was 
hospitalized at a VA facility.  During that hospitalization, 
the veteran reported a 15 to 20 year history of epigastric 
burning, a barium swallow suggested a probable ulcer crater, 
and a physician diagnosed an antral ulcer.  Since then, the 
veteran has continued to receive treatment for 
gastrointestinal complaints and has undergone VA examinations 
of his gastrointestinal system and physicians have attributed 
such complaints to ulcer craters, peptic ulcer disease, a 
hiatal hernia, including with reflux, and gastroesophageal 
reflux disease.

One physician, a VA examiner, has addressed whether the 
veteran's current gastrointestinal disability is related to 
the documented in-service gastrointestinal complaints.  In 
August 2004, he conducted a review of the claims file, noted 
the 
in-service history outlined above, recorded the veteran's 
complaints of indigestion, heartburn and a tendency to belch 
up substances, and referred to a July 1994 upper 
gastrointestinal series that showed a hiatal hernia with 
gastroesophageal reflux.  He conducted a physical evaluation, 
which revealed epigastric tenderness on deep palpation, 
ordered an upper gastrointestinal series, which showed a 
hiatal hernia, erosive gastritis and a punctate pyloric 
channel ulcer, and opined that the current findings were 
unrelated to the earlier findings.  He based his opinion on 
the fact that the in-service upper gastrointestinal series 
was normal and did not show an ulcer, hernia or 
gastroesophageal reflux disease.  

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  As previously indicated, to prevail in a 
claim for service connection, a claimant must submit 
competent evidence establishing the existence of a current 
disability resulting from service.  In this case, the 
veteran's assertions are the only evidence of record 
establishing that his gastrointestinal disability is related 
to service.  Because the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render a competent opinion on causation, his assertions may 
not be considered competent evidence of a nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as the veteran's gastrointestinal disability is not 
related to service and there is no evidence establishing that 
the veteran manifested a peptic ulcer to a compensable degree 
within a year of his discharge from service, the Board 
concludes that a gastrointestinal disorder was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the claim 
must be denied.

B.  Bronchitis

During service, for five days in October 1945, the veteran 
was hospitalized for an acute, moderate episode of 
bronchitis.  During his December 1945 hospitalization, noted 
above, a physician noted clear and resonant lungs.  During an 
examination for reenlistment conducted in January 1946, the 
veteran reported, and an examiner noted, no health problems.  
On separation examination conducted in April 1947, an 
examiner noted a normal lungs and chest and a negative chest 
x-ray.  

Months after discharge, in October 1947, and again from 
December 1959 to January 1960, the veteran was hospitalized 
at a VA facility for bronchitis.  On admission in October 
1947, he reported that he had been having chest pain for in 
excess of one year.  Chest x-rays were normal.  A physician 
noted a cough and a few coarse rhonchi and diagnosed acute 
bronchitis.  On discharge in January 1960, a physician noted 
that the veteran's chronic bronchitis had resolved.  X-rays 
conducted years later, in November 1974 and February 1978, 
showed no pulmonary disease.  X-rays conducted thereafter 
showed left sided fibrosis and pleural thickening.  VA 
examiners diagnosed a history of bronchitis, which had 
developed into chronic obstructive bronchopulmonary disease 
(February 1997), and mild bronchitis (October 2000).

It is unclear whether the veteran currently has bronchitis 
because since 2000, including during a recent VA examination, 
no physician has diagnosed the veteran with such a condition.  
However, for the sake of further discussion, the Board 
assumes that the veteran has such a condition or that, as the 
VA examiner indicated in February 1997, such a condition now 
manifests as chronic obstructive bronchopulmonary disease.  

Two physicians, both VA examiners, have addressed whether any 
current bronchitis or any associated disability is related to 
the documented in-service bronchitis.  In October 2000, one 
examiner conducted a review of the claims file, noted that 
the veteran admitted being a heavy smoker until the mid-
1960s, conducted a physical evaluation, which revealed a 
normal and clear chest, diagnosed very mild chronic 
bronchitis, and opined that such condition was due to the 
veteran's heavy smoking.  

In August 2004, the other examiner conducted a review of the 
claims file, noted the veteran's history of hospitalizations 
in October 1947 and from December 1959 to February 1960 for 
chronic bronchitis, indicated that a bronchoscopy taken 
during the latter hospitalization was negative, noted the 
veteran's history of smoking one pack daily from the age of 
nine until 1959, following the hospitalization, indicated 
that the veteran was not on medication for any pulmonary 
complaints, identified an x-ray conducted during the VA 
examination in October 2000, which showed chronic obstructive 
pulmonary disease, and indicated that the veteran did not 
complain of a productive cough.  The examiner then diagnosed 
chronic obstructive pulmonary disease in a long-time 
cigarette smoker and indicated that any current symptoms or 
abnormal findings are not the result of an acute bronchitis 
for which the veteran was treated in service when he was 22 
or 23 years of age.

The veteran has not submitted a medical opinion refuting 
those of the VA examiners.  Again, to prevail in a claim for 
service connection, a claimant must submit competent evidence 
establishing the existence of a current disability resulting 
from service.  In this case, the veteran's assertions are the 
only evidence of record establishing that he has bronchitis 
that is related to service.  Because the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to render a competent opinion on causation, 
his assertions may not be considered competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. at 494-95.   

Inasmuch as the veteran's bronchitis is not related to 
service and there is no diagnosis of bronchiectasis within a 
year of the veteran's discharge from service, the Board 
concludes that bronchitis was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, the claim must be denied.



C.  Pleurisy/Chest Pains

During service, the veteran did not complain of or receive 
treatment for chest pain or pleurisy.  He did, however, 
report a history of a minor stab wound of the chest during 
his December 1945 hospitalization for gastrointestinal 
complaints.  On entrance examination conducted in July 1945 
and separation examination conducted in April 1947, chest x-
rays were negative.   

Months after discharge, in October 1947, the veteran was 
again hospitalized for pulmonary complaints.  On admission, 
he reported that he had been having chest pain for in excess 
of one year.  A physician noted a cough and a few coarse 
rhonchi.  Chest x-rays were normal.  The physician attributed 
the reported symptoms to bronchitis.  Thereafter, the veteran 
continued to report and receive treatment for chest pain.  

Chest x-rays conducted in January 1952 showed no 
abnormalities.  From December 1959 to February 1960, the 
veteran was hospitalized at a VA facility for, in part, 
pleurisy of the right lung with pleural effusion probably 
secondary to pneumonitis.  On discharge, a physician noted 
that the veteran's condition had been treated and improved. 

In 1961, the veteran suffered a gunshot wound to, in part, 
the chest.  In February 1973, he was hospitalized for 
complaints of shortness of breath and chest pain.  During 
that time period, he reported that he had been shot in the 
chest 13 years prior to the hospitalization.  Based on chest 
x-rays showing thickening or effusion, a physician ruled out 
pericarditis and diagnosed pleurisy with effusion.  

Chest x-rays taken during a November 1974 hospitalization for 
unrelated complaints showed no acute disease.  A physician 
diagnosed, in pertinent part, chest pain of unknown etiology.  
Another physician confirmed this diagnosis during a VA 
hospitalization in December 1974.  During a VA examination 
conducted in April 1975, an examiner noted the veteran's 
complaints of chest pain and diagnosed a history of heart 
disease of unknown etiology.

Chest x-rays taken in February 1977, February 1978, August 
1978 and December 1981 showed pleural thickening, scarring 
along the left base of the chest consistent with a previous 
injury, and metallic fragments in the soft tissues of the 
back.  Chest x-rays taken in November 1984 showed old 
inflammatory changes, possibly a pleural abnormality or an 
aneurysm.  Chest x-rays taken during a private 
hospitalization in September 1986 showed atelectasis and 
effusion of the left base of the chest.  A physician 
initially indicated that the veteran's chest pain might 
represent myocardial ischemia, but given the pleuritic aspect 
of it, might be inflammatory or thromboembolic in nature.  On 
discharge, the physician diagnosed left-sided pleuritic pain 
of unknown etiology.  Chest x-rays taken in September 1988, 
showed no acute chest disease.  

Chest x-rays taken since 1988, including as recently as 
August 2004, confirm some of the previous findings, including 
pleural thickening and bullet fragments over the left 
hemithoracic wall, and show left-sided fibrosis. 

Various medical professionals have addressed the etiology of 
the veteran's chest pain.  During a VA outpatient treatment 
visit in June 1994, a physician linked the chest pain, 
characterized as atypical, to anxiety syndrome.  During a VA 
outpatient treatment visit in June 2000, a physician linked 
the chest pain to muscle spasm versus gastroesophageal reflux 
disease.  He indicated that it was most likely not cardiac in 
nature.  

During a VA respiratory diseases examination conducted in 
October 2000, a VA examiner characterized the veteran's 
reported pain as chest wall pain and linked such pain to 
tender costal cartilage in the anterior chest wall, not to 
pleurisy.  That examiner also specifically indicated that he 
did not believe the veteran had heart disease.  During 
another VA examination conducted in August 2004, chest x-rays 
showed no abnormalities and an examiner did not diagnose a 
disability manifested by chest pains or pleurisy.

According to the above evidence, it does not appear that the 
veteran currently has pleurisy.  However, for the sake of 
further discussion, the Board accepts that this condition 
currently exists.  Certainly, the veteran continues to 
complain of chest pain, but medical professionals disagree 
regarding whether such pain is due to a particular 
disability.  Even assuming both the chest pain and pleurisy 
are attributable to a particular disability, the veteran's 
assertions represent the only evidence of record establishing 
that such a disability is due to the veteran's active 
service.  Again, the veteran's assertions in this regard may 
not be considered competent evidence of a nexus.  Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Inasmuch as there is no competent evidence that the veteran's 
chest pains and pleurisy are related to his active service, 
the Board concludes that chest pains and pleurisy were not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, the claim must be denied.

D.  Bilateral Hearing Loss

During service, the veteran did not complain of or receive 
treatment for hearing loss.  He also did not complain of 
noise exposure.  During this time period, his military 
occupational specialty was a light truck driver.  During an 
examination for reenlistment conducted in January 1946, the 
veteran reported, and an examiner noted, no health problems.  
On separation examination conducted in April 1947, an 
examiner noted bilateral hearing of 15/15 on whispered voice 
testing.  

Following discharge, beginning in 1949, the veteran claimed 
hearing loss.  However, a physician did not diagnose such a 
condition until February 7 1997, during a VA examination.  
Most recently, another VA examiner confirmed sensorineural 
hearing loss bilaterally, during a VA examination conducted 
in August 2004.  On that date, an audiological evaluation 
revealed the following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
55
70
LEFT
35
60
60
70

Three physicians, all VA examiners, have addressed whether 
the veteran's hearing loss is related to his active service.  
In February 1997, the veteran reported in-service noise 
exposure.  The examiner diagnosed noise-induced and age 
associated hearing loss.  

In October 2000, the second examiner indicated that the 
veteran's hearing loss was compatible with his age.  He noted 
that he had reviewed the claims file and noted nothing 
therein to substantiate hearing loss anywhere near in time to 
the veteran's active service.  

In August 2004, after reviewing the claims file, the third 
examiner opined that the veteran's hearing loss is most 
likely related to presbycusis.  He based his opinion on the 
absence of evidence in the service medical records of hearing 
loss, a notation of normal hearing on separation, and the 
manifestation of hearing loss after service.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to medical opinions.  An assessment or opinion by a health 
care provider is never conclusive and is not entitled to 
absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the February 1997 VA examiner's opinion linking the 
veteran's hearing loss to reported 
in-service noise exposure.  Such noise exposure is not 
substantiated by the record.  The veteran's service personnel 
records show that the veteran served as a light truck driver, 
a job which, typically, would not expose an individual to a 
great deal of noise.  Moreover, as previously indicated, his 
service medical records note no complaints of noise exposure 
or hearing loss.  

The veteran has not submitted a medical opinion refuting 
those of the other two VA examiners.  Rather, his assertions 
are the only other evidence of record establishing the 
necessary nexus in this case.  As noted above, such 
assertions are not competent.  

Inasmuch as the veteran's hearing loss is not related to 
service and sensorineural hearing loss did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service, the Board concludes that hearing loss was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, the claim must be denied.

E.  Residuals of a Head Injury

During service, the veteran did not complain of or receive 
treatment for a head injury.  In July 1945, he complained of 
a headache while undergoing an excision of a nail from his 
right thumb; however, at that time, he did not report any 
associated head injury.  On examination for reenlistment 
conducted in January 1946, the veteran reported, and an 
examiner noted, no health problems.  On separation 
examination conducted in April 1947, an examiner noted a 
normal neurological diagnosis.    

Since discharge, the veteran has often reported, and his 
former spouse has confirmed, that the veteran had a head 
injury in service, for which he was hospitalized, secondary 
to a fall from a ladder and beatings while incarcerated in a 
stockade.  However, the veteran's service medical records, 
which, unlike his service personnel records, were not 
destroyed by fire and are available, do not confirm any 
hospitalization for a fall, beatings or a head injury.  
Moreover, post-service medical documents of record establish 
that the veteran fell from a ladder in March 1991, many years 
after service, and sought treatment for injuries secondary to 
the fall.

Despite the foregoing, multiple medical professionals, 
including VA physicians, VA examiners and William Flynn, a 
private psychologist, have attributed certain disabilities, 
including a cognitive disorder and headaches syndrome, to, in 
part, an in-service head injury secondary to a fall from a 
ladder and beatings while in a stockade.  They have also 
attributed such disabilities, in part, to a cerebrovascular 
accident that reportedly occurred in the 1970s.  

A VA examiner who evaluated the veteran in January 2002 
indicated that, although such a relationship was possible, a 
head injury was not substantiated by the record.  Moreover, 
during a VA examination conducted in September 2003, another 
VA examiner noted that, assuming that the in-service injury 
occurred as described, the veteran's memory loss and 
headaches should be attributed equally to such injury and the 
1970 stroke.

The Board assigns no evidentiary weight to any of the 
opinions linking a cognitive disorder and/or headache 
syndrome to an in-service head injury as such injury is not 
substantiated by the record.  The veteran's assertions, 
therefore, represent the only other evidence of record 
establishing the necessary nexus in this case and, as already 
noted, such assertions are not competent.  

In light of the evidence submitted in this case, the Board 
finds that the veteran does not currently have residuals of 
an in-service head injury.  Based on this finding, the Board 
concludes that residuals of a head injury were not incurred 
in or aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, the claim must be denied.

F.  Psychiatric Disorder

1.  Other than PTSD

During service, the veteran did not complain of or receive 
treatment for psychiatric complaints.  On examination for 
reenlistment conducted in January 1946, the veteran reported, 
and an examiner noted, no health problems.  On separation 
examination conducted in April 1947, an examiner noted a 
normal psychiatric diagnosis.    

Following discharge, the veteran immediately began to 
complain of problems associated with his mental health.  
During his hospitalization for bronchitis in October 1947, he 
reported that he had been having night sweats and difficulty 
sleeping and eating, felt fatigued, and had lost 20 pounds 
within the last few months.  On further questioning, he 
indicated that he found himself constantly worrying about 
"wife trouble."

Since then, medical professionals have noted findings related 
to the veteran's mental health.  For instance, during a 
January 1952 hospitalization for a skin condition, a 
physician noted that the veteran had a nervous temperament 
and was a chronic nail biter. 

A physician first diagnosed the veteran with a psychiatric 
disorder, namely, neurotic anxiety, in November 1974, during 
a VA hospitalization.  Since then, including during 
subsequent hospitalizations and VA examinations, other 
physicians have diagnosed the veteran with various 
psychiatric or neuropsychiatric disorders, including 
schizophrenia, simple type, a personality disorder, 
generalized anxiety disorder, depression, major depressive 
disorder, a cognitive disorder, dementia, and headache 
syndrome.  No medical professional has linked any of these 
disorders, other than cognitive disorder and headache 
syndrome, discussed above, to the veteran's active service.   

The Board thus finds that a psychiatric disorder is not 
related to service.  Based on this finding, the Board 
concludes that a psychiatric disorder was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, the claim must be denied.

2.  PTSD

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

In this case, the evidence of record satisfies the first 
element of a PTSD claim under 38 C.F.R. § 3.304(f), because 
it shows that the veteran has been diagnosed with PTSD on one 
occasion.

In May 1996, the veteran underwent an evaluation by Michael 
H. Brophy, M.D., who diagnosed PTSD and generalized anxiety 
disorder.  Dr. Brophy based this diagnosis, in part, on the 
veteran's reported history, which included losing a brother 
in the Pacific during World War II, being denied leave to 
come home and comfort his mother, who lost 60 to 70 pounds 
and was hospitalized due to grief, taking leave anyway and 
ending up in the stockade upon returning, fighting in the 
stockade, being told by prisoners that his girlfriend was 
involved with the captain of the prison, being placed in the 
dungeon for a long time naked and cold, being fed frozen food 
every two to three days, and being forced by his commanding 
officer to marry his pregnant girlfriend.  

The veteran has since undergone VA treatment for, and 
numerous VA examinations of, his psychiatric complaints.  
During all treatment visits and examinations, medical 
professionals ruled out PTSD and diagnosed other psychiatric 
disorders.  Consequently, the Board does not believe the 
evidence supports a current diagnosis of PTSD.  Nonetheless, 
and for the sake of further discussion, the Board accepts 
that such a condition currently exists.

In that regard, the Board notes that Dr. Brophy's report also 
satisfies the second element of a PTSD claim under 38 C.F.R. 
§ 3.304(f), because it links the veteran's PTSD to his 
service.  

Having submitted a diagnosis of PTSD that is linked to 
service, the Board must now determine whether the record 
contains credible supporting evidence that any of the 
veteran's claimed in-service stressors actually occurred.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the veteran does not contend, and the evidence 
does not show, that the veteran engaged in combat with the 
enemy.  His DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources." Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board accepts as true that the veteran served part of his 
time in the stockade.  As previously indicated, however, he 
has not submitted sufficient evidence to support his 
assertion that he experienced maltreatment during that time 
period.  He submitted statements of his former spouse 
confirming such fact, but given that the spouse was not 
imprisoned with the veteran during the time period in 
question, she could not have personally witnessed any such 
maltreatment.

The Board thus finds that the veteran's PTSD symptoms have 
not been attributed to a verified in-service stressor.  Based 
on this finding, the Board concludes that PTSD was not 
incurred in or aggravated by active service.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, the claim must be denied.

G.  Residuals of a Back Injury

During service, the veteran did not complain of or receive 
treatment for a back injury.  On examination for reenlistment 
conducted in January 1946, the veteran reported, and an 
examiner noted, no health problems.  On separation 
examination conducted in April 1947, an examiner noted a 
normal musculoskeletal diagnosis.    

Following discharge, beginning in June 1973, the veteran 
complained of low back pain.  Chest x-rays taken in February 
1978 revealed metallic fragments in the soft tissues of the 
back presumably secondary to the veteran's 1961 gunshot 
wound.  In March 1991, the veteran fell on his back from a 
ladder and sought treatment for injuries from the fall.  X-
rays of the low back showed minimal spondylosis.  Since then, 
medical professionals, including a VA examiner, have 
diagnosed the veteran with degenerative joint disease of the 
back.  No medical professional has related any back disorder 
to service. 

The Board thus finds that the veteran does not currently have 
residuals of an in-service back injury.  Based on this 
finding, the Board concludes that residuals of a back injury 
were not incurred in or aggravated by service.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, the claim must be denied.


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for bronchitis is denied.

Service connection for pleurisy/chest pains is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a head injury, including 
a cognitive disorder, is denied.

Service connection for a psychiatric disorder, including 
PTSD, is denied.

Service connection for residuals of a back injury is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


